NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
YANKEE ATOMIC ELECTRIC COMPANY,
Plaintiff-Cr0ss Appellan,t, »
V.
UNITED STATES,
Defendant-Appellant.
MAINE YANKEE ATOMIC POWER COMPANY,
Plaintiff-Cr0ss Appellant, -
V.
UNITED STATES,
Defendcmt-Appellant.
CONNECTICUT YANKEE ATOMIC POWER
COMPANY,
Plaintiff-Cr0ss Appellant,
V.
UNITED STATES,
Defendant-Appellant.
2011-5020, -5021, -5022, -502/7, -5028, -5029

YANKEE ATOMIC ELECTRIC CO V. US 2
Appea1s from the United States Court of Federal
C1ai1ns in case nos. 98-CV-126, 98-CV-474, 98-CV-154,
Senior Judge J ames F. Mer0w.
ON MOTION
ORDER
The United States moves for a five-day extension of
ti1ne, until June 2, 2011, to file its response and reply
brief Yankee Ato1nic E1ectronic Company et al. 0ppose.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted ~
FoR THE CoURT
JUN 9 1 2911 131 Jan H0rba1y
Date J an Horbaly
Clerk
cc: Catherine E. Stetson, Esq.
Howard D. Lester, Jr., Esq. 33 couR.Fyig§?pEALs ma
THE FEDERAL CIRCUIT
JUN 01 2011
s21
.lAN H9RBALY
CLERK